Citation Nr: 0721032	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected bilateral hearing loss.  

2.  Whether M.O. may be recognized as the veteran's dependent 
spouse for Department of Veterans Affairs (VA) benefits 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1979.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from July 2004 and August 2005 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The July 2004 
decision denied recognition of M.O. as the veteran's 
dependent spouse for VA benefits purposes.  The August 2005 
rating decision denied entitlement to a rating higher than 10 
percent for service-connected bilateral hearing loss.  

In his February 2006 substantive appeal, the veteran 
requested a hearing before a member of the Board to be held 
at the local RO.  In a March 2006 written statement, the 
veteran withdrew his request.  

The issue of whether M.O. may be recognized as the veteran's 
dependant spouse for VA benefits purposes is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Right ear hearing loss is manifested by an average pure tone 
threshold of 83.75 decibels with speech discrimination of 88 
percent.  Left ear hearing loss is manifested by an average 
pure tone threshold of 35 decibels with speech discrimination 
of 96 percent.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent disabling 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85 
Diagnostic Code 6100, 4.86 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Here, the veteran was not provided with notice regarding 
assignment of effective dates.  However, as the Board is 
denying his claim, any questions as to this downstream 
element are moot and therefore this defect in notice cannot 
prejudice the veteran.  

VA satisfied the remaining duty to notify by means of a 
letter dated in June 2005.  This letter was provided to the 
veteran prior to the initial adjudication of his claim in 
August 2005.  The veteran was informed of the requirements of 
a successful claim for an increased rating, that his, that 
his hearing loss had increased in severity.  Thus he was 
sufficiently notified as to the assignment of disability 
ratings.  This letter also told him of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Records and reports from VA and non-VA health treatment 
providers.  The veteran has not requested VA assistance in 
obtaining any other evidence.  An appropriate examination was 
afforded the veteran in June 2005.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); Vet. 
App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection for bilateral hearing loss was granted in 
September 1980.  A 10 percent rating was assigned 38 C.F.R. § 
4.87a, Diagnostic Code 6282, effective from December 7, 1979 
and that rating remained in effect until the veteran filed 
his current claim for an increase.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Id.  Other than 
exceptional cases, VA arrives at the proper designation by 
mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  
Table VII is then applied to arrive at a rating based upon 
the respective Roman numeral designations for each ear.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2006), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.  The veteran's 
right ear hearing loss qualifies as one of these exceptional 
cases.

June 2005 VA audiology examination showed pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz  of 75, 75, 75, 85, and 100 plus decibels, 
respectively.  This results in an average hearing threshold 
level of 83.75 decibels over the frequencies 1000, 2000, 3000 
and 4000 Hertz.  Pure tone thresholds measured in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 35, 25, 
25, and 55 decibels, respectively.  This results in an 
average hearing threshold level of 35 decibels over the 
frequencies 1000, 2000, 3000, and 4000 Hertz.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 96 percent in the left ear.  The June 
2005 VA examiner diagnosed the veteran with severe to 
profound hearing loss of the right ear and mild sensorineural 
hearing loss of the left ear.  

These values result in assignment of Roman numeral VIII to 
the right ear and Roman numeral I to the left ear, for 
purposes of determining evaluation of hearing impairment.  
Intersection of column VIII with row I, of Table VII, results 
in a noncompensable rating.  Id.  

Because the veteran's bilateral hearing loss disability fails 
to meet the criteria for a compensable rating, his claim for 
entitlement to a rating higher than the 10 percent assigned 
by the RO must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 3.102 (2006).  


ORDER

Entitlement to a rating in excess of 10 percent disabling for 
service-connected bilateral hearing loss is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The veteran contends that he was married to M.O. in December 
2002, in the Republic of the Philippines and that this 
marriage, his second, should be deemed valid for purposes of 
VA benefits.  Under VA regulations, the validity of this 
marriage is determined by the law of the Republic of the 
Philippines.  See 38 C.F.R. § 3.1(j).  Evidence of record is 
insufficient for the Board to determine the validity of the 
December 2002 marriage.  

Associated with the claims file is a Marriage Contract 
showing that the veteran married N.C. in July 1982, when both 
the veteran and N.C. were Filipino citizens.  As evidence of 
his divorce from N.C., the veteran has submitted a Notice of 
Entry of Judgment from Los Angeles County Superior Court of 
California dated in April 1999.  Also of record is a copy of 
the veteran's passport showing him to be a citizen of the 
United States.  As evidence of the veteran's second marriage, 
the veteran has submitted a Certificate of Marriage, from the 
Republic of the Philippines that indicates that the veteran 
and M.O. were married in December 2002, that the veteran was 
a U.S. citizen and that M.O. was a Filipino citizen and a 
widow.  

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead. The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Dedicatoria v. Brown, 8 Vet. App. 441, 444 
(1995).  

Article 66 of the Civil Code of the Philippines provides that 
when a contracting party is a citizen of another country, it 
is necessary that he or she provide a certificate of legal 
capacity to contract marriage, to be issued by their 
respective diplomatic or consular officials.  

In order to establish the veteran's capacity to have entered 
into this marriage, the RO/AMC should instruct the veteran to 
have a certified copy of his judgment of dissolution of 
marriage sent from the California Superior Court to the RO.  
As to M.O.'s capacity to have entered into the December 2002 
marriage, the only evidence that she is a widow is a 
Certificate of Death from a Parish in the Philippines 
indicating that N.B. died in May 1982.  There is no other 
mention of this individual by name in the claims file, 
including no evidence that M.O. was ever married to this 
individual.  On remand, the RO should instruct the veteran to 
submit a copy of a death certificate, issued by a Philippine 
government source, of M.O.'s first spouse.  He must submit 
proof that M.O. was married to N.B., such as a marriage 
certificate or marriage contract.  

The veteran has asserted that his first spouse, N.C., was a 
United States citizen prior to any divorce from the veteran.  
He should be asked to submit proof of her naturalization.  

Additionally, VA should provide the veteran with VCAA notice 
as to the requirements to substantiate his claim that M.O. is 
his spouse, the respective duties of the veteran and VA in 
obtaining evidence, and request that he submit any evidence 
in his possession.  This should also include a request that, 
if he believed at the time of his marriage to M.O. that there 
was no legal impediment to the marriage, he should submit a 
signed statement to that effect.  Cf. Colon v. Brown, 9 Vet. 
App. 104 (1996).  




Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice in 
compliance with 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159, including notice as to the 
requirements of a successful claim to have 
M.O. recognized as his spouse.  This 
notice should inform the veteran that if 
he believed at the time of his marriage to 
M.O. that there were no legal impediments 
to that marriage he may submit a signed 
statement to that effect.  

2.  Ask the veteran to do the following:

(a)  Request that the Superior Court of 
California send, directly to the RO, a 
certified copy of his entry of judgment of 
dissolution of his marriage to N.C.  

(b)  Submit a copy of the death 
certificate of M.O.'s purportedly deceased 
spouse, N.B.  This certificate should be 
issued by a Republic of the Philippines 
government source.  

(c)  Submit a copy of the marriage 
certificate or marriage contract showing 
to whom M.O. was previously married.

(d)  Submit proof of United States 
citizenship of his first spouse (N.C.).  

3.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
veteran's claim is denied, provide to the 
Board a clear statement application of 
current Republic of the Philippines law to 
the veteran's claim and copies of Republic 
of the Philippines law relevant to his 
claim.  If possible, obtain an opinion 
from VA Regional Counsel as to whether, 
under Republic of the Philippines law, 
M.O. may be considered to be the wife of 
the veteran for VA benefits purposes.

4.  If the decision remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


